 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 9

10      STEPHANIE TAYLOR, et al,,
                                                              CASE NO. 2:19-cv-01869 RAJ-JRC
11                              Plaintiff,
                                                              ORDER ON PLAINTIFF’S
12              v.                                            MOTION TO APPOINT COUNSEL
13      THE STATE OF WASHINGTON
        DEPARTMENT OF JUVENILE YOUTH
14      AND FAMILY SERVICES, et al,

15                              Defendant.

16          This matter has been referred to United States Magistrate Judge J. Richard Creatura

17   pursuant to General Order 02-19. See Dkt. 24. Before the Court is pro se plaintiff Stephanie

18   Taylor’s Motion to Appoint Counsel. Dkt. 2. Because the likelihood of plaintiff’s success on the

19   merits cannot be determined at this early stage, plaintiff’s motion is denied.

20          There is no constitutional right to appointed counsel in a civil action, and whether to

21   appoint counsel is within this Court’s discretion. Storseth v. Spellman, 654 F.2d 1349, 1353 (9th

22   Cir. 1981); see United States v. $292,888.04 in U.S. Currency, 54 F.3d 564, 569 (9th Cir. 1995).

23   Appointment of counsel for indigent civil litigants under 28 U.S.C. § 1915(e)(1) requires

24   “exceptional circumstances.” See Rand v. Roland, 113 F.3d 1520, 1525 (9th Cir. 1997) (citing

     ORDER ON PLAINTIFF’S MOTION TO APPOINT
     COUNSEL - 1
 1   former 28 U.S.C. § 1915(d) (1996)), overruled on other grounds, 154 F.3d 952 (1998). To

 2   decide whether exceptional circumstances exist, the Court must evaluate “both ‘the likelihood of

 3   success on the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of

 4   the complexity of the legal issues involved.’” Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th

 5   Cir. 1986) (quoting Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983)). “Neither of these

 6   factors is dispositive and both must be viewed together[.]” Id.

 7           Plaintiff states that she has “called several different attorneys” since 2017. Dkt. 2, at 2.

 8   Plaintiff also states that she contacted the Office for Civil Rights and was “[referred] to state

 9   complaint/ombudsman . . . [and] I was told by the ombudsman that they don’t protect my civil

10   rights.” Dkt. 2, at 2. Plaintiff also states that she filed a complaint with “DCYF constituent

11   relations as well [and] they did nothing.” Dkt. 2, at 2.

12           Plaintiff has not demonstrated that exceptional circumstances are present in her case. She

13   has filed her claim without any initial filing deficiencies (see Dkt. 1), submitted a motion to

14   appoint counsel (see Dkt. 2.), and successfully served seventeen defendants (see Dkts 3-17).

15   While a pro se plaintiff’s pleadings should be liberally construed, it is incumbent on plaintiff to

16   demonstrate “exceptional circumstances” in order to obtain court-appointed counsel. Therefore,

17   she has demonstrated that, at this stage, she is able to articulate her claims. Wilborn, 789 F.2d at

18   1331. Moreover, defendants have not yet submitted an answer to the complaint, and it is too

19   early to determine whether plaintiff is likely to succeed on the merits of her claim. Id.

20           Accordingly, plaintiff’s Motion to Appoint Counsel (Dkt. 2) is DENIED.

21           Dated this 20th day of December, 2019.

22

23
                                                             A
                                                             J. Richard Creatura
                                                             United States Magistrate Judge
24

     ORDER ON PLAINTIFF’S MOTION TO APPOINT
     COUNSEL - 2
